UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6447



MICHAEL O. DEVAUGHN,

                                            Plaintiff - Appellant,


          versus


MARK C. MOORE, Assistant United States
Attorney; ISAAC JOHNSON, JR., Assistant United
States Attorney; PAUL RIVERS, United States
Marshall; DARNELL MCCALL, Chief of Anderson
City Detention Center,

                                           Defendants - Appellees.



                            No. 04-7181



MICHAEL O. DEVAUGHN,

                                            Plaintiff - Appellant,


          versus


MARK C. MOORE, Assistant United States
Attorney; ISAAC JOHNSON, JR., Assistant United
States Attorney; PAUL RIVERS, United States
Marshall; DARNELL MCCALL, Chief of Anderson
City Detention Center,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Charleston.     Margaret B. Seymour, District
Judge. (CA-02-883)


Submitted:   November 4, 2004           Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed in part, affirmed in part, by unpublished per curiam
opinion.


Michael O. DeVaughn, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

          Michael O. DeVaughn seeks to appeal the district court’s

orders denying relief on his action alleging violations under 42

U.S.C. § 1983 (2000) and Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 319 (1989), and his motion to

reconsider.   Regarding the district court’s order dismissing the

action, we dismiss the appeal for lack of jurisdiction because

DeVaughn’s notice of appeal was not timely filed.

          Parties are accorded sixty days if the United States is

a party after entry of the district court’s final judgment or order

to note an appeal, see Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”    Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

          The district court’s order dismissing DeVaughn’s action

was entered on the docket on October 1, 2003.   DeVaughn’s notice of

appeal was filed on February 24, 2004.*   Because DeVaughn failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss this portion of the

appeal.



     *
      This date gives DeVaughn the benefit of Houston v. Lack, 487
U.S. 266 (1988).

                               - 3 -
          Regarding   DeVaughn’s    timely   appeal    of   the   district

court’s order denying his motion to reconsider under Fed. R. Civ.

P. 60(b), we do not find that the district court abused its

discretion in denying relief.      CNF Constructors, Inc. v. Donohoe

Constr. Co., 57 F.3d 395, 401 (4th Cir. 1995) (providing standard

of review).   Accordingly, we affirm this portion of the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      DISMISSED IN PART,
                                                        AFFIRMED IN PART




                                - 4 -